Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to MEMS electrostatic speaker for generating acoustic signals, comprises an array of cells having an upper stator, a membrane, and a lower stator, and distance between the upper stator and the lower stator of each unit has a micro-scale. The independent Claim 1, identifies a uniquely distinct feature of “….A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; wherein for each cell, the membrane comprises a body and springs that couple the body to at least one of the supporting elements.”  The independent Claim 6, identifies a uniquely distinct feature of “….A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; wherein a portion of an area of the upper stator is perforated; and wherein  a ratio between (a) an aggregate size of holes and (b) an area of the upper stator ranges between 0.2 - 0.8.”  The independent Claim 9, identifies a uniquely distinct feature of “….A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; and wherein for each cell, at a plane of the membrane, at least some of the supporting elements of the cell are surrounded in part by at least one out of an air gap and a non-conductive material.” The independent Claim 11, identifies a uniquely distinct feature of “….A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; and wherein for each cell the supporting elements comprises sidewalls that are connected to each other by pillars, wherein at the plane of the lower stator an aperture is formed below the pillar.” 
The independent Claim 12, identifies a uniquely distinct feature of “….A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; and wherein for each cell the supporting elements comprises sidewalls that are connected to each other by pillars, wherein there is only a partial overlap between the lower stator and the pillar. 
The independent Claim 13, identifies a uniquely distinct feature of “ A micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; and wherein for each cell the supporting elements comprises sidewalls that are connected to each other by pillars, wherein at the plane of the upper stator an aperture is formed above the pillar.
The independent Claim 14, identifies a uniquely distinct feature of a micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; and wherein for each cell the supporting elements comprise sidewalls that are connected to each other by pillars, wherein there is only a partial overlap between the upper stator and the pillar.

The independent Claim 20, identifies a uniquely distinct feature of a micro-electro-mechanical system (MEMS) electrostatic speaker that comprises an array of cells, wherein each cell comprises an upper stator, a membrane, a lower stator and supporting elements configured to support the upper stator, the membrane and the lower stator; wherein a distance between the upper stator and the lower stator of each cell is of microscopic scale; wherein the MEMS electrostatic speaker further comprises an upper stator contact that is electrically coupled to upper stators of multiple cells of the array, a lower stator contact that is electrically coupled to lower stators of the multiple cells of the array, and a membrane contact that is electrically coupled to membranes of the multiple cells of the array. The closest prior art to Dehe (US20120148071) teaches the width of the gap between the membrane 14 and one of the stators 12, 16 corresponds to a first sacrificial material thickness t.sub.1 and a second sacrificial material thickness t.sub.2.Typical values for t.sub.1 and t.sub.2 may be between 0.5 .mu.m and 10 .mu.m, preferably between 0.8 .mu.m and 5 .mu.m, and more preferably between 1 .mu.m and 3 .mu.m. Typically, t.sub.1 and t.sub.2 are approximately equal. [0029] and [0030] teaches a membrane has a thickness t.sub.m which is typically between 50 nm and 2000 nm, preferably between 100 nm and 1000 nm, and more preferably between 200 nm and 500 nm. By comparing the exemplary values of the membrane thickness t.sub.m to the exemplary sacrificial material thickness t.sub.1, and t.sub.2, it can be seen that the gap width t.sub.1 or t.sub.2 is larger than the membrane thickness t.sub.m by a factor comprised between 2 and 15. [0028]-[0029]. Since the thickness of the membrane is in nanometers and the distance between the membrane and the stators may be between 0.5 .mu.m and 10 .mu.m, preferably between 0.8 .mu.m and 5 .mu.m, and more preferably between 1 .mu.m and 3 .mu.m. [0029] and since the distance between the stators is measured in micrometers, Dehe teaches the distance between the upper stator 16 and lower stator 12 is of microscopic scale is consistent with the applicant’s specification on describing microscopic scale on [0028]-[0029] of its USPGPUB (20200236469). . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651